DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  7 recites the limitation "the alignment tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim  16 recites the limitation "the alignment tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-6,8,10,11,14,15,18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopalan et al. (2017/0182605).

In reference to claims 1,6 and the method of claim 14, Rajagopalan et al. teaches a gap tool for welding a V-joint between a facing pair of tubular pipe ends, 1022a, 1022b, aligned coaxially with an alignment clamp straddling the V-joint comprises a body having base, the base, 5509, having a left base extension and a right base extension, (fig. 55),  the base having a length adapted for engaging the alignment clamp, (5142/5052, 5144/5054,pp 0426, pp 0534), a linear actuator actuable relative to the base to at least an extended position, (pp 0601),the actuator and having a driving end; and a cone, (fig.100), at the driving end, wherein when the actuator is actuated to the extended position, the cone is forcibly driven radially into the V-joint for establishing a welding gap between the facing pipe ends, reactive loads at the actuator being transmitted from the left and right base extensions to the alignment clamp, (pp 0570-0571).
In reference to claims 2 and 8, wherein the cone and the V-joint have a total included angle of 10 degrees to 90 degrees, (fig. 100).
In reference to claims 4,10 and 18, wherein the linear actuator is a threaded driving member, 5514, in threaded connection to the actuator body, (pp 0601).
In reference to claims 5 and 11, wherein the body further comprises a driving plate, 5522, 5540, offset from the base for threaded connection to the actuator’s driving member and forming a recess in the body into which the cone can be retracted, (pp 0603, fig. 44).
In reference to claim 15, wherein the actuating of the gap tool comprises actuating a linear actuator to extend radially into the V-joint relative to a gap tool body wherein the body bears radially outwardly against the alignment clamp, (pp 0601).
In reference to claim 19, further comprising removing the at least first gap tool by actuating the gap tool to release the gap tool from the pipe ends, (pp 0601).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al.
Rajagopalan et al. teaches all the limitations of the claims except for wherein the cone and the V-joint have a total included angle of 60 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Rajagopalan et al. with cone and the V-joint having a total included angle of 60 degrees, as a matter of obvious design choice. 

Allowable Subject Matter
Claims 7,13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fortain et al. (2010/0012638), Randolph et al. (3,718,798) and Ross (3,306,116) were cited to show other examples of welding tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 14, 2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723